         Case 1:13-cr-00428-PAE Document 119 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                        13-CR-428 (PAE)
                        -v-
                                                                             ORDER
 RAYMOND KORNEGAY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the pro se letter from defendant Raymond Kornegay (Dkt. No.

118), seeking the appointment of counsel for the limited purpose of assisting him to pursue an

application for compassionate release. The Court grants this relief, and re-appoints, for this

limited purpose, Mr. Kornegay’s most recent court-appointed counsel on this case, Sarah

Kunstler, Esq. The Court directs Ms. Kunstler to file a memorandum in support of Mr.

Kornegay’s application by Tuesday, October 20, 2020. The Government’s response is due

Tuesday, October 27, 2020. The Clerk of Court is requested to terminate the motion at Dkt. No.

118.


       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: October 6, 2020
       New York, New York
